                                                                            Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



FRANTISEK PRIBYL,

      Plaintiff,

v.                                                         4:18cv365–WS/MAF

UNKNOWN FLORIDA DEPARTMENT
OF LAW ENFORCEMENT OFFICERS,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 97) docketed March 16, 2021. The magistrate judge recommends that the

plaintiff's fourth amended complaint (ECF No. 93) be dismissed for failure to state

a claim on which relief may be granted. The plaintiff has filed no objections to the

report and recommendation, despite having been granted an extension of time to do

so.

      Having reviewed the record, the court finds that the magistrate judge’s

report and recommendation is due to be adopted.
                                                                             Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 97) is

hereby ADOPTED and incorporated by reference in this order.

      2. The plaintiff's fourth amended complaint is DISMISSED for failure to

state a claim pursuant upon which relief may be granted.

      3. The clerk shall enter judgment stating: “Plaintiff’s fourth amended

complaint is dismissed for failure to state a claim upon which relief may be

granted.”

      4. The clerk shall note on the docket that the case has been dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      DONE AND ORDERED this             4th    day of      May     , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
